                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JARRETT CASTELONIA,                             :
     Plaintiff                                  :            No. 1:19-cv-27
                                                :
               v.                               :            (Judge Kane)
                                                :
C.O. HOLLENBUSH, et al.,                        :
      Defendants                                :

                                       MEMORANDUM

       On October 24, 2018, pro se Plaintiff Jarrett Castelonia (“Plaintiff”), who is currently

incarcerated at the Northumberland County Prison in Coal Township, Pennsylvania, initiated the

above-captioned action by filing a complaint pursuant to 42 U.S.C. § 1983 against Defendants

C.O. Hollenbush (“Hollenbush”), Mr. Shuman (“Shuman”), Officer Ashton (“Ashton”), Patty

Kulenguskey (“Kulenguskey”), Brian Davis (“Davis”), Warden Kovach (“Kovach”), and Lt.

Greek (“Greek”) in the United States District Court for the Eastern District of Pennsylvania.

(Doc. No. 2.) In an Order dated October 25, 2018, the United States District Court for the

Eastern District of Pennsylvania transferred the above-captioned action to this Court. (Doc. No.

5.) Defendants Ashton, Greek, Kovach, and Shuman filed an answer to Plaintiff’s complaint on

May 21, 2019. (Doc. No. 27.) Defendant Kulenguskey filed a motion to dismiss Plaintiff’s

complaint on July 31, 2019. (Doc. No. 38.) In a Memorandum and Order dated September 13,

2019, the Court granted Defendant Kulenguskey’s motion to dismiss and granted Plaintiff thirty

(30) days to file an amended complaint regarding his Eighth Amendment claims against

Defendant Kulenguskey. (Doc. Nos. 42, 43.) Despite receiving an extension of time to do so

(Doc. Nos. 57, 58), Plaintiff did not file an amended complaint in the time provided.

       Presently before the Court is Defendant Hollenbush’s motion to dismiss Plaintiff’s

complaint (Doc. No. 55) and brief in support thereof (Doc. No. 56). On November 15, 2019,
Plaintiff filed a brief opposing the motion to dismiss.1 (Doc. No. 59.) To date, Defendant

Hollenbush has filed neither a reply brief nor an extension of time to do so. Accordingly,

because the time period for filing a reply brief has expired, the motion to dismiss is ripe for

disposition.

I.     BACKGROUND

       Plaintiff alleges that on June 15, 2017, he was arrested by Defendant Hollenbush “after a

pursuit that ended in a car crash.” (Doc. No. 2 ¶ 11.) After the pursuit, Plaintiff “was tased

while in a creek of water.” (Id.) He maintains that he did not receive medical attention even

after he expressed experiencing “extreme pain in [his] rib area.” (Id.) Plaintiff was subsequently

taken to the Mt. Carmel Police Station. (Id. ¶ 12.) After an hour and a half, Defendant

Hollenbush transported Plaintiff to the Snyder County Prison. (Id.) Forty-five (45) minutes

later, Plaintiff was transported to the Columbia County Prison, where he “was booked in for the

night with still no medical attention given.” (Id. ¶ 13.)

       On June 16, 2017, Plaintiff was transported from the Columbia County Prison to the

Northumberland County Jail. (Id. ¶ 14.) Upon his arrival, Plaintiff alleges that he informed staff

members about the pain in his rib cage but received no help. (Id. ¶ 15.) Plaintiff received a

routine evaluation and a mental health screening and was placed on a 72-hour quarantine for

“new commits.” (Id. ¶¶ 15-16.)

       On June 17, 2017, Plaintiff “awoke to find that his right thigh was swollen to the point

that it was hard for [him] to walk.” (Id. ¶ 17.) He notified several staff members and was told to



1
  In his opposition brief, Plaintiff reiterates his request that the Court appoint counsel to represent
him in this matter. (Doc. No. 59 at 2-3.) To the extent that Plaintiff’s request is properly before
the Court, the Court will deny his request for counsel without prejudice for the reasons
previously stated in the Court’s February 11, 2019 and November 4, 2019 Orders. (Doc. Nos.
18, 52.)
                                                  2
submit a sick call slip, which he did. (Id.) Plaintiff eventually spoke to Defendants Davis and

Kulenguskey “on several occasions” regarding his “leg being swollen and growing larger by the

day, thus making it nearly impossible for [him] to walk.” (Id. ¶ 18.) Plaintiff maintains that

from his very first encounter with Defendants Davis and Kulenguskey, he “was prescribed

numerous medications for inflam[m]ation and the steroid [prednisone], and told to drink water

and that there wasn’t anything wrong.” (Id. ¶ 20.) He received “several medications . . . without

any concrete diagnosis.” (Id. ¶ 21.) According to Plaintiff, Defendants Davis and Kulenguskey

also “began suggesting to other medical staff and county corrections staff that Plaintiff was

indeed faking.” (Id. ¶ 22.) Plaintiff alleges that he also notified Defendants Green, Shuman, and

Kovach of his “extreme pain” but that they did not “render assistance.” (Id. ¶¶ 22-23.)

       On June 24, 2017, Plaintiff “could not take the pain any longer.” (Id. ¶ 26.) He spoke to

Defendant Greek, who told Plaintiff that “the issue was out of his hands.” (Id.) Plaintiff asked

for a grievance. (Id.) An hour later, “Nurse Karen” came to see Plaintiff, examined his leg, and

referred him to see the doctor the following morning. (Id. ¶ 27.) Plaintiff was seen by Dr.

Morlock on June 25, 2017. (Id. ¶ 28.) Dr. Morlock examined Plaintiff’s leg and “immediately

suggested to other medical staff to call 911.” (Id.) Plaintiff was subsequently transported to

Geisinger Medical, where he learned that he did not have any blood flow in his right leg. (Id.

¶¶ 28-29.) Plaintiff spent a month and a half in the hospital to undergo “repeated surgeries.” (Id.

¶ 29.) Ultimately, Plaintiff learned that he suffered from deep vein thrombosis. (Id.) Based on

these allegations, Plaintiff asserts violations of his due process rights under the Fourteenth

Amendment as well as his rights under the Eighth Amendment. (Id. ¶¶ 41-42.) Plaintiff requests

injunctive relief as well as compensatory and punitive damages. (Id. ¶¶ 43-45.)




                                                  3
II.     LEGAL STANDARD

        A.      Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6)

        Federal notice and pleading rules require the complaint to provide the defendant notice of

the claim and the grounds upon which it rests. See Phillips v. Cty. of Allegheny, 515 F.3d 224,

232 (3d Cir. 2008). The plaintiff must present facts that, accepted as true, demonstrate a

plausible right to relief. See Fed. R. Civ. P. 8(a). Although Federal Rule of Civil Procedure

8(a)(2) requires “only a short and plain statement of the claim showing that the pleader is entitled

to relief,” a complaint may nevertheless be dismissed under Federal Rule of Civil Procedure

12(b)(6) for its “failure to state a claim upon which relief can be granted.” See Fed. R. Civ. P.

12(b)(6).

        When ruling on a motion to dismiss under Rule 12(b)(6), the court accepts as true all

factual allegations in the complaint and all reasonable inferences that can be drawn from them,

viewed in the light most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009); In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). To prevent

dismissal, all civil complaints must set out “sufficient factual matter” to show that their claims

are facially plausible. See Iqbal, 556 U.S. at 678; Fowler v. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009). The plausibility standard requires more than a mere possibility that the

defendant is liable for the alleged misconduct: “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged – but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’” See Iqbal, 556 U.S. at 679 (citing Fed. R.

Civ. P. 8(a)(2)).

        Accordingly, the United States Court of Appeals for the Third Circuit has identified the

following steps that a district court must take when reviewing a 12(b)(6) motion: (1) identify the



                                                  4
elements that a plaintiff must plead to state a claim; (2) identify any conclusory allegations

contained in the complaint that are “not entitled” to the assumption of truth; and (3) determine

whether any “well-pleaded factual allegations” contained in the complaint “plausibly give rise to

an entitlement to relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)

(internal citations and quotation marks omitted). The Third Circuit has specified that in ruling on

a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a court must consider only the

complaint, exhibits attached to the complaint, matters of public record, as well as undisputedly

authentic documents if the complainant’s claims are based upon these documents.” See Mayer v.

Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White

Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

        In the context of pro se prisoner litigation, the court must be mindful that a document

filed pro se is “to be liberally construed.” See Estelle v. Gamble, 429 U.S. 97, 106 (1976). A

pro se complaint, “however inartfully pleaded,” must be held to “less stringent standards than

formal pleadings drafted by lawyers” and can be dismissed for failure to state a claim only if it

appears beyond a doubt that the plaintiff can prove no set of facts in support of his claim that

would entitle him to relief. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

        B.      Section 1983 Standard

        Section 1983 is the vehicle by which private citizens may seek redress for violations of

federal constitutional rights committed by state officials. See 42 U.S.C. § 1983. The statute

states, in pertinent part:

        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress.

                                                   5
Id. “Section 1983 is not a source of substantive rights,” but is merely a means through which “to

vindicate violations of federal law committed by state actors.” See Pappas v. City of Lebanon,

331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85

(2002)). To state a cause of action under Section 1983, a plaintiff must allege that: (1) the

conduct complained of was committed by persons acting under color of state law; and (2) the

conduct violated a right, privilege, or immunity secured by the Constitution or laws of the United

States. See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting West

v. Atkins, 487 U.S. 42, 48 (1988)).

III.   DISCUSSION

       A.      Plaintiff’s Complaint

       Defendant Hollenbush is referenced in two (2) paragraphs of Plaintiff’s complaint.

Those paragraphs state as follows:

       On 6-15-17 I was arrested by Chief Hollenbush after a pursuit that ended in a car
       crash. No ambulance was requested during or after the pursuit. I was tased while
       in a creek of water, and still no medical attention was given even after I expressed
       extreme pain in my rib area.

       The taser darts were simply pulled out of me by Shamokin City Police Officer Sako.
       At that time I was transported by Officer Sako to the Mt. Carmel Police Station and
       placed in a cell. Plaintiff remained there for one hour & ½ then Plaintiff was
       transported to the Snyder County Prison by Mt. Carmel’s Police Chief Hollenbush.

(Doc. No. 2 ¶¶ 11-12.) The Court construes Plaintiff’s complaint to allege that Defendant

Hollenbush violated his Fourth Amendment rights to be free from the use of excessive force as

well as his Fourteenth Amendment rights by not providing medical attention. The Court

considers each in turn below.




                                                 6
               1.      Fourth Amendment Claim

       The use of excessive force during an arrest “is properly analyzed under the Fourth

Amendment.” See Abraham v. Raso, 183 F.3d 279, 288 (3d Cir. 1999). To state a claim for

excessive force under the Fourth Amendment, “a plaintiff must show that a seizure—his arrest—

was carried out in an unreasonable manner.” See Peters v. Brown, No. 18-2796, 2019 WL

5597718, at *4 (3d Cir. Oct. 30, 2019). “The test of reasonableness under the Fourth

Amendment is whether under the totality of the circumstances, ‘the officers’ actions are

“objectively reasonable” in light of the facts and circumstances confronting them, without regard

to their underlying intent or motivations.’” Kopec v. Tate, 361 F.3d 772, 776 (3d Cir. 2004)

(quoting Graham v. Connor, 490 U.S. 386, 397 (1989)). Reasonableness must be evaluated from

the “perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

hindsight.” See Graham, 490 U.S. at 396.

       In the instant case, Plaintiff’s complaint, as pled, fails to allege a plausible Fourth

Amendment excessive force claim against Defendant Hollenbush. While Plaintiff mentions that

he was “tased while in a creek of water” (Doc. No. 2 ¶ 11), he fails to set forth facts suggesting

that Defendant Hollenbush is the individual who used the taser against him. See Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (noting that “a defendant in a civil rights

action must have personal involvement in the alleged wrongs; liability cannot be predicated

solely on the operation of respondeat superior”). Moreover, Plaintiff’s complaint is devoid of

facts regarding the circumstances leading to his arrest and the use of the taser. At this time,

Plaintiff cannot maintain his Fourth Amendment claim against Defendant Hollenbush.

Accordingly, the Court will grant Defendant Hollenbush’s motion to dismiss with respect to

Plaintiff’s Fourth Amendment excessive force claim.



                                                  7
               2.      Fourteenth Amendment Claim

       “The Due Process Clause [of the Fourteenth Amendment] . . . require[s] the responsible

government or governmental agency to provide medical care to persons . . . who have been

injured while being apprehended by the police.” City of Revere v. Mass. Gen. Hosp., 463 U.S.

239, 244 (1983); see also Jennings v. Fetterman, 197 F. App’x 162, 165 (3d Cir. 2006) (noting

that denial or delay of medical care can violate the Fourteenth Amendment because “[a]s an

arrestee in the custody of government officials, [Plaintiff] was required to be given medical care

for his wounds”). Claims alleging the denial of medical care under the Due Process Clause of

the Fourteenth Amendment are analyzed under the “deliberate indifference” standard, the same

standard applied to such claims brought by convicted prisoners under the Eighth Amendment.

See Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 581-82 (3d Cir. 2003).

       To state a claim for unconstitutional deprivation of medical care under the Fourteenth

Amendment, “a plaintiff must allege (1) a serious medical need and (2) acts or omissions by the

police officers that indicate deliberate indifference to that need.” See Williams v. Rider, No.

1:12-cv-1566, 2014 WL 3881624, at *7 (M.D. Pa. Aug. 7, 2014). An officer demonstrates

deliberate indifference when he acts with a conscious disregard to a substantial risk of serious

harm. See Kaucher v. Cty. of Bucks, 455 F.3d 418, 427-28 (3d Cir. 2006). Deliberate

indifference may occur where there is “objective evidence that [a] plaintiff had serious need for

medical care” and a defendant ignored that evidence. See Nykiel v. Borough of Sharpsburg, 778

F. Supp. 2d 573, 584 (W.D. Pa. 2011) (citing Nicini v. Morra, 212 F.3d 798, 815 n.14 (3d Cir.

2000)). A medical need is serious if it is “so obvious that a lay person would easily recognize

the necessity for a doctor’s attention.” See Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834

F.2d 326, 347 (3d Cir. 1987). Thus, Plaintiff must allege that Defendant Hollenbush knew of a



                                                 8
risk to his health and safety and disregarded it. See Singletary v. Pa. Dep’t of Corr., 266 F.3d

186, 192 n.2 (3d Cir. 2001).

       In the instant case, the Court agrees with Defendant Hollenbush that Plaintiff’s

complaint, as pled, fails to state a plausible Fourteenth Amendment claim against him. Plaintiff

alleges that he was not given medical attention “even after [he] expressed extreme pain in [his]

rib area.” (Doc. No. 2 ¶ 11.) Plaintiff, however, fails to set forth facts suggesting that he told

Defendant Hollenbush that he was in pain and that Defendant Hollenbush ignored his

complaints. See Rode, 845 F.2d at 1207. Without more, Plaintiff cannot maintain his Fourteenth

Amendment claim against Defendant Hollenbush. Accordingly, the Court will grant Defendant

Hollenbush’s motion to dismiss with respect to Plaintiff’s Fourteenth Amendment claim as well.

       B.      Leave to Amend

       Courts are cautioned that because of the applicable pleading standard, a plaintiff should

generally be granted leave to amend before dismissing a claim that is merely deficient. See

Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). The federal rules allow for

liberal amendment in light of the “principle that the purpose of pleading is to facilitate a proper

decision on the merits.” See Foman v. Davis, 371 U.S. 178, 182 (1962) (citations and internal

quotations omitted). The Court may deny a motion to amend where there is “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of the amendment.” See id. The Court must also determine that a

proposed amendment would be futile if the complaint, as amended, would not survive a motion

to dismiss for failure to state a claim. See In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d

Cir. 2002). Here, with respect to Plaintiff’s claims against Defendant Hollenbush, it is neither



                                                  9
clear that amendment would be futile nor is there any basis to believe it would be inequitable.

Accordingly, Plaintiff will be granted leave to file an amended complaint.2

III.   CONCLUSION

       For the foregoing reasons, the Court will grant Defendant Hollenbush’s motion to dismiss

(Doc. No. 55) and grant Plaintiff leave to file an amended complaint. An appropriate Order

follows.




2
 As noted above, in its September 13, 2019 Memorandum and Order, the Court granted
Defendant Kulenguskey’s motion to dismiss and granted Plaintiff leave to file an amended
complaint with respect to his Eighth Amendment claims against her. (Doc. Nos. 42, 43.)
Despite receiving an extension of time (Doc. Nos. 57, 58), Plaintiff did not file an amended
complaint in the time permitted. Because the Court is granting Plaintiff leave to file an amended
complaint with respect to his claims against Defendant Hollenbush, Plaintiff may use this
opportunity to amend his claims against Defendant Kulenguskey as well.
                                                10
